In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 14-212V
                              (E-Filed: April 16, 2014)

* * * * * * * * * * * * * *
CAYLEE HARRINGTON, a married *                  UNPUBLISHED
woman,                       *
                             *                  Order Concluding Proceedings; More
         Petitioner,         *                  Than One Petition for Same Vaccine
                             *                  Admninistration
                             *
 v.                          *
                             *
SECRETARY OF HEALTH          *
AND HUMAN SERVICES,          *
                             *
         Respondent.         *
* * * * * * * * * * * * * *


                     ORDER CONCLUDING PROCEEDINGS 1

       On January 17, 2014, petitioner filed a petition in case number 14-43V, alleging
that the second HPV vaccine administered on January 19, 2011, caused her to develop a
number of symptoms including constant severe numbness, pain and tingling in her legs,
and arms, numbness in her torso, numbness in her face, trouble chewing food and
swallowing, memory loss, nausea, and vomiting. On March 14, 2014, Petitioner filed a
substantially similar petition in case number 14-212V, which is the instant case, alleging
1
  Because this unpublished Order contains a reasoned explanation for the action in this
case, the undersigned intends to post this Order on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)).
In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to
delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified
material fits within the requirements of that provision, the undersigned will delete such
material from public access.
that the Gardasil vaccine that she received on January 19, 2011, caused her to suffer a
vaccine-related injury with a similar constellation of symptoms alleged in the first filed
petition.

      Under the Vaccine Act, “Only one petition may be filed with respect to each
administration of a vaccine.” 42 U.S.C. § 300aa-11(b)(2) (2012). The undersigned
DISMISSES this petition for being in violation of the Vaccine Act’s prohibition of filing
more than one petition with respect to the same vaccination.

                                    CONCLUSION

      Proceedings are concluded in this case.

      IT IS SO ORDERED.

                                         s/Lisa Hamilton-Fieldman
                                         Lisa Hamilton-Fieldman
                                         Special Master




                                            2